DETAILED ACTION
	This is the first office action regarding application number 16/769,103, filed on Jun 2, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-10 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Jun 2, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred to modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following informalities:
Abstract longer than 150 words.
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: 
see Abstract Objections.
Appropriate correction is required.


Claim Interpretations
	The examiner notes that the recitations in Claim 1 concerning solutions and microparticles are not considered to be positively claimed and, thus, are not considered part of the structure of the microfluidic system. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1 and 10, the recitation “microfluidic system” in the preamble is unclear. What part of the claimed structure makes the system “microfluidic”? As written, there is no requirement for any of the structure components of the claim body to be microfluidic, and therefore applicants intent of the term “microfluidic” is unclear whether a microfluidic structure is actually required. Clarification is required. 

	Claim(s) 2-10 are rejected by virtue of dependency on Claim 1.

	Regarding Claim 7, the claim as a whole is unclear. Claim 5, from which Claim 7 depends, has further limited the container to a microcavity. Thus, it is unclear how the container can then be a box as recited in Claim 7. The examiner suggests amending to describe that the microcavity is a box, or box-shaped, thereby overcoming this rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO 2017/059604, where US 2018/0369815 is used as the corresponding English-language translation) in view of Lanoy et al (A Phononic Crystal-Based High Frequency Rheometer, Crystals, 2018, Vol 8, 195, pp. 1-7, see attached document).


a container (see Zheng: “micro-cavity”, [0010]), 
an ultrasound transmitter assembly (see Zheng: “ultrasonic wave transmitting device”, [0010]),  
and a phononic crystal plate (see Zheng: “a phononic crystal plate”, [0010]); 
wherein the container is configured to accommodate a solution containing microparticles (see Zheng: “micro-cavity is used to contain a solution containing particles”, [0010]; “the particles include micro/nano-particle and/or cells”, [0033]); 
the ultrasound transmitter assembly is configured to transmit ultrasonic waves to the phononic crystal plate (see Zheng: “transmitting ultrasonic waves by an ultrasonic wave transmitting device, and modulating the acoustic field by the phononic crystal plate”, [0014]), wherein the ultrasonic waves have a frequency which is the same as a resonance frequency of the phononic crystal plate (see Zheng: “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving frequency as the resonance frequency of the phononic crystal plate.”, [0053]); 
the phononic crystal plate is placed in the solution (see Zheng: “placing a phononic crystal plate in a micro-cavity”, [0010]), and configured to generate a local acoustic field on a surface of the phononic crystal plate under excitation of the ultrasonic waves, and induce an acoustic microstreaming vortex to generate an acoustic streaming shear stress on the microparticles (see Zheng: “The phononic crystal plate may also be used to generate an array of micro-vortex to 
Zheng teaches spacing between ridges of the phononic crystal plate (i.e. similar to cavities). 
Zheng does not teach a phononic crystal plate with periodic cavities filled with gas.
	However, Lanoy teaches the analogous art of phononic crystals with air bubbles (see Lanoy: Abstract). Lanoy teaches that PDMS-based, soft, elastic phononic crystals can be constructed with periodic air cavities to obtain adjustable transmission properties that can be easily predicted using models; the materials being further advantageous due to properties such as negative refraction, superabsorption or subwavelength focusing due to the air cavity acting as an oscillator (see Lanoy: Page 1, Introduction; Fig 2). Lanoy teaches that the cavities are made by pouring PDMS on a plate containing a periodic arrangement of cubes (see Lanoy: Fig 2).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the phononic crystal plate of Zheng to be a PDMS-based, soft, elastic phononic crystal constructed with cubic periodic air cavities as taught by Lanoy, because Lanoy teaches that this construction provides the advantage of adjustable transmission properties that can be easily predicted using models; the materials being further advantageous due to properties such as negative refraction, superabsorption or subwavelength focusing due to the air cavity acting as an oscillator (see Lanoy: Page 1, Introduction; Fig 2).
Note: Claim(s) 1-9 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		


	Regarding Claim 5, modified Zheng teaches all the limitations as applied to Claim 1 and further teaches wherein the ultrasound transmitter assembly comprises: a signal generator, a power amplifier, and an ultrasonic transducer (see Zheng: “ultrasonic wave transmitting device includes a signal generator, a power amplifier, and an ultrasonic transducer”, [0037]); 
the signal generator is configured to transmit a driver signal (see Zheng: “signal generator is configured for generating a electric signal”, [0037]);the power amplifier is in connection with the signal generator, and configured for amplifying the driver signal (see Zheng: “power amplifier is configured for amplifying the electric signal”, [0037]); and the ultrasonic transducer is in connection with the power amplifier, and configured to emit the ultrasonic waves corresponding to a frequency of the driver signal under the excitation of the amplified driver signal (see Zheng: “ultrasonic transducer is configured for converting the amplified electric signal into ultrasound wave”, [0037]).

	Regarding Claim 6, modified Zheng teaches all the limitations as applied to Claim 5 and further teaches wherein the container is a microcavity; and the ultrasonic transducer contacts with the microcavity (see modification of Claim 1). 

	Regarding Claim 8, modified Zheng teaches all the limitations as applied to Claim 6 and further teaches wherein the microcavity comprises: a microcavity, a top plate, and a bottom plate; the microcavity is made from a polydimethylsiloxane, and the top plate and the bottom plate are made of a quartz glass, an organic glass, a silicon wafer, or lithium niobate; the microcavity is a hollow tube, and the microcavity comprises two opposite open ends; the top plate and the bottom plate are fixed to the two opposite open ends by bonding, respectively (see Zheng: [0039]).

	Regarding Claim 9, modified Zheng teaches all the limitations as applied to Claim 5 and further teaches wherein the signal generator is a programming signal transmitter; the power amplifier is a linear power amplifier; and the ultrasonic transducer is a single-array element ultrasonic transducer, a phased array ultrasonic transducer, a linear array ultrasonic transducer, a convex array ultrasonic transducer, or an interdigital transducer (see Zheng: “ultrasonic transducer may be one of the single element ultrasonic transducer, linear array ultrasonic transducer, two dimensional array ultrasonic transducer, phase array ultrasonic transducer and interdigital ultrasonic transducer… power amplifier may be a 52 dB linear power amplifier… the signal generator may be a programmable signal generator”, [0038]).

	Regarding Claim 10, modified Zheng teaches all the limitations as applied to Claim 1 and further teaches an operation method, applied to the microfluidic system (see Zheng: “method of manipulating particles by microfluidic based on artificially structured acoustic field”, [0041]), comprising: 
determining the resonance frequency of the phononic crystal plate (see Zheng: “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving 
placing the phononic crystal plate into the container (see Zheng: “putting a phononic crystal plate in a micro-cavity and the phononic crystal plate is a periodically artificial structure”, [0042]); 
filling the container with the solution containing microparticles (see Zheng: “adding a solution containing particles”, [0043]); 
and controlling the ultrasound transmitter assembly to emit ultrasonic waves having a frequency which is the same as the resonance frequency of the phononic plate (see Zheng: “transmitting ultrasonic wave by an ultrasonic wave transmitting device, and modulating the acoustic field by the phononic crystal plate”, [0044]; “When the ultrasonic transmitting device is used to transmit continuous wave, the trapping of micro/nano-particles can be achieved by way of setting a driving frequency as the resonance frequency of the phononic crystal plate.”, [0053]), thereby generating the local acoustic field on the surface of the phononic crystal plate under the excitation of the ultrasonic waves, inducing an acoustic microstreaming vortex, and generating the acoustic streaming shear stress on the microparticles (see Zheng: “acoustic radiation force generated by the phononic crystal plate modulated acoustic field arranging and capturing cells to form a cell array, and generating micro vortex array to generate shear force to the cell array, or inducing cell schizolysis or regulatable sonoporation”, [0047]). 


(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO 2017/059604) in view of Lanoy et al (A Phononic Crystal-Based High Frequency Rheometer, Crystals, 2018, Vol 8, 195, pp. 1-7) and in further view of Berker et al (US 8,727,071).

	Regarding Claim 3, modified Zheng teaches all the limitations as applied to Claim 1. Modified Zheng teaches the structure of the phononic crystal plate, including the air inclusions (i.e. cavities) (see modification of Claim 1).
	Modified Zheng does not teach ‘wherein the phononic crystal plate comprises: a first plate, a second plate, and a third plate; the second plate comprises a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the first surface and the second surface; and the first plate and the third plate are respectively fixed to the first surface and the second surface of the second plate, respectively’. 
	However, Berker teaches the analogous art of a barrier for acoustic frequency management, particularly a phononic crystal structure (see Berker: Abstract; Column 2, line 62, to Column 3, line 28). Berker teaches that phononic crystal structures can be formed by stacking layers (i.e. plates), where the number of layers can be as low as 2 or as high as hundreds of layers, and bonded together by use of a bonding agent to obtain the final structure (see Berker: Column 8, line 5-48). As such, Berker teaches an alternative method of forming a phononic crystal structure and provides a guideline for a layered construction method. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the phononic crystal structure of modified Zheng to be constructed by use of a layered construction method, using a first plate, a second plate, and a third plate, the second plate comprising a first surface and a second surface opposite to the first surface, the cavities are periodically arranged in the second plate, and the respective cavities all penetrate through the 

	Regarding Claim 4, modified Zheng teaches all the limitations as applied to Claim 3 and further teaches wherein the first plate, the second plate, and the third plate are all made from a polydimethylsiloxane, and the first plate, the second plate, and the third plate are all flexible plates; and both the first plate and the third plate are in connection with the second plate via bonding (see modification of Claim 3; modified Zheng in Claim 1 teaches the phononic crystal plate out of PDMS that is soft and flexible and modified Zheng in Claim 3 teaches bonding the plates). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO 2017/059604, where US 2018/0369815 is used as the corresponding English-language translation) in view of Lanoy et al (A Phononic Crystal-Based High Frequency Rheometer, Crystals, 2018, Vol 8, 195, pp. 1-7, see attached document) and in further view of Donaty (US 2015/0037808).


	Modified Zheng does not explicitly teach the transducer being placed in an opening on the container and interacting in an interference fit. 
	However, Donaty teaches the analogous art of a system and method for ultrasonic preparations (see Donaty: Abstract). Donaty teaches that ultrasonic probes (i.e. equivalent to ultrasonic transducers) can be disposed through an aperture of a vessel (i.e. opening in a container), where the cross-sectional area of the aperture is similar to the cross-sectional area of the ultrasonic probe (i.e. interference fit), as this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0037]; [0040]; Fig 1). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the container modified Zheng to be arranged with an opening and further modifying the system to place the ultrasound transducer of modified Zheng within the opening in an interference fit as taught by Donaty, because Donaty teaches that this allows for the ultrasonic probe to be disposed within the inner volume of the vessel such that transmissions of vibrations to the liquid, and thus the contents of the vessel, are facilitated (see Donaty: [0040]; Fig 1).

	
Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Wilson et al (US 2012/0149126), as being relevant to the art of fluidic manipulation devices using surface acoustic waves and phononic crystal structures. 
Leroy et al. (Band gaps in bubble phononic crystals, AIP Advances, 2016, Vol 6, pp. 121604-1 to 121604-6, see attached document), as being relevant to the art of phononic crystals with air bubbles.
Leroy et al. (Transmission of ultrasound through a single layer of bubbles, The European Physical Journal E, 2009, Vol 29, pp.123-130, see attached document), as being relevant to the art of phononic crystals with air bubbles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.C.L./Examiner, Art Unit 1797                                                               


/Benjamin R Whatley/Primary Examiner, Art Unit 1798